EXHIBIT 10.2
EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Employment
Agreement”) is made and entered into as of the 25th day of September, 2008, by
and among GETTING READY CORPORATION, a Delaware corporation (“Employer”),
WINSTON LABORATORIES, INC., a Delaware corporation and wholly-owned subsidiary
of Employer (“Winston”), and JOEL E. BERNSTEIN, M.D., an individual having an
address at 615 Brierhill Road, Deerfield, Illinois (“Employee”).
WITNESSETH:
WHEREAS, the Employer desires to employ the Employee to perform the Duties (as
defined herein) and the Employee desires to accept employment on the terms and
conditions hereinafter stated; and
WHEREAS, in the course of his employment, the Employee will gain knowledge of
the research, manufacture, sale, distribution and marketing of the Employer’s
products; and
WHEREAS, the Employer would suffer irreparable harm if the Employee were to use
such knowledge, information and personal relationships in competition with the
Employer;
NOW, THEREFORE, for and in consideration of the employment of Employee by the
Employer, and for and in consideration of the premises, the mutual covenants and
agreements hereinbelow set forth, and for other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged and
accepted by all parties hereto and will not hereafter be questioned or
challenged, the Employer and the Employee covenant and agree as follows:
1. Definitions.
(a) “Affiliate” as used herein with respect to a specified person shall mean a
person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. As used herein, “control” means the power, by ownership of
voting securities, agreement or otherwise, to direct the management of a person
or entity.

 

 



--------------------------------------------------------------------------------



 



(b) “Cause” as used herein means the following: (i) the conviction of the
Employee of, or the entry of a plea of guilty or nolo contendere by the Employee
to, any misdemeanor involving moral turpitude or any felony; (ii) fraud,
misappropriation or embezzlement by the Employee with respect to the Employer or
any Subsidiary or Affiliate thereof, including without limitation Winston;
(iii) the Employee’s willful failure, gross negligence or gross misconduct in
the performance of his assigned duties for the Employer or any Subsidiary or
Affiliate thereof, including without limitation Winston; (iv) the Employee’s
material breach of a fiduciary duty to the Employer or any Subsidiary or
Affiliate thereof, including without limitation Winston; (v) any wrongful act or
omission of the Employee not at the express direction of the Board of Directors
of Employer or any Subsidiary or Affiliate thereof, including without limitation
Winston, that reflects materially and adversely on the integrity and reputation
for honesty and fair dealing of the Employer or any Subsidiary or Affiliate
thereof, including without limitation Winston, or has a material detrimental
effect on the Employer’s financial condition, position or business, or the
financial condition, position or business of any Subsidiary or Affiliate
thereof, including without limitation Winston; or (vi) the breach by the
Employee of any material term of this Employment Agreement (provided that in the
case of clauses (iii),(iv),(v) and (vi) (but excluding breaches of Section 6 or
7), Employer shall have provided Employee with written notice of the acts,
breaches or other events that would otherwise constitute “Cause” hereunder and
Employee shall have failed to cure or remedy such acts, breaches or other events
within ten (10) days following receipt of such notice, and provided further that
the failure of the Employer or any Subsidiary to achieve any financial objective
shall not serve as the basis for Cause hereunder).
(c) “Disability” as used herein means the incapacity of Employee due to physical
or mental illness where the Employee has been unable to perform his duties
during the preceding 90 days, or where said incapacity has been determined to
exist or have existed such that he is or was unable to perform his previously
assigned duties, and that such incapacity continued, has continued and/or will
continue for such period of time of at least 90 days during any consecutive
365 day period by either (i) the liability insurance carrier for Employer or its
Subsidiaries or (ii) the concurring opinions of two board certified, licensed
physicians (as selected one by Employer and one by Employee); provided that
Employee shall, within 15 days after the written request of Employer or any
Subsidiary or Affiliate thereof, including without limitation Winston, submit to
a physical and/or mental examination for purposes of determining Disability.
(d) “Employment Termination Date” as used herein means the effective date the
Employee’s employment with Employer is terminated or ceases for any reason.
(e) “Subsidiary” means and refers to any corporation, association or other
business entity of which more than fifty percent (50%) of the issued and
outstanding shares of capital stock or equity interests is owned or controlled,
directly or indirectly, by the Employer.

 

Page 2 of 11



--------------------------------------------------------------------------------



 



2. Employment.
(a) The Employer hereby employs the Employee as President and Chief Executive
Officer of the Employer and Winston to perform the Duties (as defined below) for
the term of this Employment Agreement, and the Employee hereby accepts and
agrees to such employment, subject to the provisions of this Employment
Agreement. At any time during the term of this Employment Agreement, the Board
of Directors of Employer and/or Winston may choose to recruit and hire a new
President and Chief Executive Officer of Employer and/or Winston. Employee
hereby agrees that, in the event he is replaced as President and Chief Executive
Officer of Employer and Winston during the term of this Employment Agreement, he
will assume the title of Vice Chairman of Employer without further alteration of
the terms and provisions of this Employment Agreement, including without
limitation the compensation to which he is entitled, and such change in title
shall not be treated as a termination of employment for purposes of Section 5.
(b) Employee hereby agrees that he will at all times faithfully, industriously
and to the best of his ability, experience, and talents, perform all of the
duties as may be established in writing by the Board of Directors of Employer
and/or Winston from time to time (the “Duties”) in accordance with the
Employer’s and/or Winston’s reasonable direction.
(c) The term of this Employment Agreement shall commence on the date hereof and
terminate on the date that is two (2) years from the date hereof (the “Agreement
Termination Date”).
(d) Commencing on the date hereof, Employee shall receive compensation from the
Employer as follows:
(i) An annual base salary (the “Base Salary”) of (a) Two Hundred Sixty Thousand
Dollars ($260,000) for the period commencing on the date hereof and ending on
the first anniversary of the date hereof and (b) Two Hundred Eighty Thousand
Dollars ($280,000) for the period commencing on the day after the first
anniversary of the date hereof and ending on the Agreement Termination Date,
which Base Salary shall be paid in accordance with Employer’s payroll
procedures. Employee shall not be entitled to any additional compensation
hereunder for services he provides to any Subsidiary or Affiliate of Employer;
provided that Employee may receive additional compensation for services it
provides to Opko Health, Inc. (“Opko”) and Exopharma, Inc. (“Exopharma”)
pursuant to separate agreements with such entities.
(ii) Major medical, 401K and life insurance plans in forms substantially similar
to those provided to Employee by Winston prior to the execution and delivery of
this Employment Agreement; and
(iii) Certain executive bonus and stock option plans, which shall be based upon
the performance of the Employee relative to certain benchmarks and initiatives
established by the Board of Directors of Employer from time to time.
3. Other Employment. The Employer acknowledges and agrees that the Employee need
not devote his full working time to the performance of the Duties and that
Employee may become employed by or provide services for or on behalf of other
companies or organizations, provided that, such employment or performance of
services shall not violate the terms and provisions of this Employment
Agreement, including without limitation those set forth in Sections 2, 5, 6, 7
and 9 herein and provided further that employee shall devote at least 60% of his
full working time to his Duties hereunder.

 

Page 3 of 11



--------------------------------------------------------------------------------



 



4. Vacation. Employee shall be entitled to six (6) weeks of paid vacation per
year during the term hereof.
5. Termination.
(a) The Employer may terminate the Employee’s employment under this Employment
Agreement at any time other than for Cause upon sixty (60) days prior written
notice from Employer to Employee. If (i) Employee’s employment is terminated by
Employer without Cause and not on account of death or Disability, and
(ii) Employee has complied and continues to comply with the requirements of
Sections 6 and 7 hereof, then:

  (i)   the Employer shall pay to the Employee his Base Salary as in effect as
of the Employment Termination Date for an additional twelve (12) months from the
Employment Termination Date (the “Termination Payments”), to be paid in equal
monthly installments as full compensation in payment for all claims under this
Employment Agreement.     (ii)   In addition, the Employer will provide Employee
with life insurance benefits, to the same extent it provides life insurance to
its similarly situated active employees, for a period of twelve (12) months
after the Employment Termination Date.     (iii)   To the extent that Employee
is entitled to continuation coverage under COBRA, the Employer also shall pay
the Employee’s portion of such continuation coverage for a period not to exceed
twelve months (12) after the Employment Termination Date.     (iv)   If Employer
terminates Employee’s employment as described in this Section 5(a), all
benefits, not fully vested, will immediately fully vest.

(b) The Board of Directors of the Employer may terminate the Employee’s
employment under this Employment Agreement at any time for Cause upon giving the
Employee a notice of termination stating specifically the reason for such
termination for Cause. In the event of a termination of Employee’s employment
under this Employment Agreement for Cause or due to the death or Disability of
Employee, the Employee shall receive solely the Base Salary through the date of
his termination, plus any accrued benefits. Employer’s exercise of its right to
terminate hereunder shall be without prejudice to any other remedy to which
Employer may be entitled at law, in equity or under this Employment Agreement.

 

Page 4 of 11



--------------------------------------------------------------------------------



 



(c) Employee may voluntarily terminate his employment upon sixty (60) days prior
written notice to Employer. Employee’s exercise of his right to terminate
hereunder shall be without prejudice to any other remedy to which Employee may
be entitled by law, in equity, or under this Employment Agreement.
(d) Notwithstanding anything to the contrary contained herein, the Employer and
the Employee specifically acknowledge and agree that Sections 1, 5, 6, 7, 8, 9,
10, 11, 12, 13, 14 and 15 hereof shall survive termination or cessation of the
Employee’s employment under this Employment Agreement or the expiration of this
Employment Agreement and shall continue to be in full force and effect
thereafter.
6. Confidential Information. The Employee acknowledges that all confidential
information regarding the business of the Employer and its Subsidiaries and
Affiliates is the exclusive property of the Employer and/or such Subsidiaries
and Affiliates. On or before the date that his employment with the Employer
terminates or ceases, the Employee shall return to the Employer all copies of
any material involving such confidential information, and the Employee agrees
that he will not, directly or indirectly, divulge or use such information,
whether or not such information is in written or other tangible form. The
Employee also shall return to the Employer by that date any other items in his
possession, custody or control that are the property of the Employer. This
Section 6 is intended to cover confidential information of the Employer and its
Subsidiaries and Affiliates that relates to the business of the Employer and its
Subsidiaries and Affiliates that has not otherwise been made public (other than
public disclosures in violation of any confidentiality obligation) and shall not
apply to Employee responses that may be required by proper governmental or
judicial inquiry, provided that Employee shall provide Employer with notice of
any such compelled disclosure and shall cooperate with Employer (at Employer’s
cost) in seeking a protective order for such confidential information.
7. Non-Solicitation and Non-Competition.
(a) During the “Non-Competition Period” (hereinafter defined) the Employee shall
not, directly or indirectly, anywhere in the world, (i) employ or solicit for
employment, or assist in any way in solicitation for employment, any person
employed by the Employer or any of its Subsidiaries or Affiliates then or at any
time within the preceding 12 months; (ii) solicit, or assist in any way in the
solicitation of business from any of the Employer’s or its Subsidiaries’ or
Affiliates’ clients or prospective clients, either for the Employee’s own
benefit or the benefit of anyone other than the Employer, its Subsidiaries or
Affiliates, unless the business being solicited is not competitive with the
services or products provided by the Employer, its Subsidiaries or Affiliates;
(iii) induce or attempt to induce any of the Employer’s or its Subsidiaries’ or
Affiliates’ customers or prospective customers to reduce its purchase of
services or products from the Employer, its Subsidiaries or Affiliates or to
cease having the Employer or its Subsidiaries or Affiliates provide services or
prospective services or develop products or prospective products for any such
customer or prospective customer; or (iv) except through the Employer, Winston,
Opko or Exopharma, engage in, carry on, participate in or have a financial
interest in, or assist, consult or advise any individual or entity engaging in,
carrying on or participating in, any business relating to the research and
development, manufacture, sale, distribution or marketing of any products
competitive with products sold by, proposed to be sold by, or under development
by Employer, its Subsidiaries or Affiliates. Clause (i) shall not restrict
Employee from publishing general solicitations for employment, not directed
toward a particular person or persons. Clause (ii) shall not apply to Employee’s
passive ownership of no more than 2% of any publicly traded entity.

 

Page 5 of 11



--------------------------------------------------------------------------------



 



(b) For purposes of this Employment Agreement, the term “Non-Competition Period”
shall include the period that Employee is employed or retained by Employer (or
an Affiliate or Subsidiary of Employer) and for a period of twenty-four
(24) months after the Employment Termination Date.
8. Reasonableness; Injunctive Relief; Enforcement. Employee agrees that the
covenants and agreements contained in Sections 6 and 7 are, taken as a whole,
fair and reasonable in their geographic scope and duration, and Employee will
not raise any issue of the reasonableness of the scope or duration of any such
covenants in any proceeding to enforce any such covenants. Employee acknowledges
that Employer has entered into this Agreement in reliance, among other things,
upon the fulfillment by Employee of all of the covenants and agreements of
Sections 6 and 7. Employee understands and agrees that Employer may not be
adequately compensated by damages for a breach by Employee of any of the
covenants and agreements contained in Section 6 or 7, and that Employer shall,
in addition to all other remedies, be entitled to injunctive relief and specific
performance. Employee hereby affirmatively waives the requirement that Employer
post any bond, demonstrate the likelihood of irreparable damage to Employer or
demonstrate that any actual damages will be suffered by Employer or any other
entity seeking enforcement hereof as a result of Employee’s breach of any
provision of Section 6 or 7. The covenants and agreements contained in Section 6
or 7 shall be construed as separate covenants and agreements, and if any court
shall finally determine that the restraints provided for in any such covenants
and agreements are too broad as to the area, activity or time covered, said
area, activity or time covered shall be reduced to whatever extent the court
deems reasonable, and such covenants and agreements shall be enforced as to such
reduced area, activity or time. Nothing herein contained will be construed as
prohibiting Employer from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of money damages, and it
shall also be entitled to the payment of any and all reasonable fees,
disbursements, and other charges of the attorneys and collection agents, court
costs, and all other costs of enforcement. All time periods referenced in this
Agreement shall be computed by excluding from such computation any time during
which there is pending in any court of competent jurisdiction any action
(including any appeal from any final judgment) brought by any person or entity,
whether or not a party to this Agreement, in which action Employer seeks to
enforce the agreements and covenants in this Agreement or in which any Person
contests the validity of such agreements and covenants or their enforceability
or seeks to avoid their performance or enforcement.

 

Page 6 of 11



--------------------------------------------------------------------------------



 



9. Assignment of Patents. The Employee shall and hereby covenants and agrees to
and does hereby, without charge to Winston but at Winston’s expense, transfer
and assign to Winston all right, title, interest, claim and demand of the
Employee in, to and under and by virtue of any and all inventions and
discoveries including invention disclosures, patent applications and patents and
all worldwide counterparts thereof and including continuations,
continuations-in-part, divisionals, extensions and supplementary protection
certificates relating to pharmaceutical products and methods of using such
products to treat mammals, including humans, for any medical use exclusive of
dermatogical or ophthalmic uses and which Employee invents following the
execution of this Agreement (the “Patents”). The Employee hereby covenants and
agrees without charge to Winston or the Employer but at Winston’s or the
Employer’s expense: (i) to disclose promptly to Winston and the Employer all
Patents and (ii) upon Winston or the Employer’s request, to execute promptly a
specific assignment to Winston of all rights, title, interest, claim and demand
of the Employee in, to, and under and by virtue of the Patents.
10. Offsets. There will be no right of set-off in respect of any claim, debt or
obligation against any payment to or benefit for the Employee provided for in
this Employment Agreement.
11. Legal Fees. The party prevailing in any civil action, arbitration or other
proceeding shall be entitled to recover from the nonprevailing party, in
addition to any damages the prevailing party may have been awarded, all
reasonable expenses that the prevailing party may have incurred in connection
with such proceeding, including reasonable accounting fees, attorneys’ fees and
expert witnesses’ fees.
12. Successor and Assigns. The Employer and Winston will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Employer or Winston, as the case may be, by agreement in form and substance
satisfactory to the Employee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer or Winston
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Employer and
Winston and any successor to the Employer or Winston, as applicable, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer or Winston whether
by purchase, merger, consolidation, reorganization or otherwise (and such
successor shall thereafter be deemed the “Employer” or “Winston,” as the case
may be, for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Employer, Winston or Employee.
13. Governing Law; Jurisdiction. This Employment Agreement shall be governed and
construed in accordance with the substantive laws of the State of Florida
(without reference to conflicts of laws principles). Each of the parties
consents and voluntarily submits to personal jurisdiction in the State of
Florida and the United States District Court for the Southern District of
Florida in any proceeding arising out of or relating to this Agreement, and
agrees that all claims raised in such proceeding may be heard and determined in
such court. Each of the parties further consents and agrees that such party may
be served with process in the same manner as a notice may be given under this
Agreement.

 

Page 7 of 11



--------------------------------------------------------------------------------



 



14. Notices. All notices, requests, waivers and other communications made
pursuant to this Employment Agreement will be in writing and will be
conclusively deemed to have been duly given (i) when hand delivered to another
party; (ii) upon receipt, when sent by facsimile to the number set forth below
with written confirmation of transmission; or (iii) the next business day after
deposit with a national overnight delivery service, postage prepaid, addressed
to a party as set forth below with next business day delivery guaranteed. Each
person or entity making a communication hereunder by facsimile will promptly
confirm by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto. A party may change or
supplement the addresses given below, or designate additional addresses for
purposes of this Section 14, by giving the other party written notice of the new
address in the manner set forth above.

         
 
  If to Employer or Winston:   Getting Ready Corporation
 
      4400 Biscayne Boulevard
 
      Suite 950
 
      Attention: Glenn L. Halpryn
 
      Phone: (305) 573-4112
 
      Facsimile: (305) 573-4115
 
       
 
  with a copy to:   Judith Kenney & Associates, P.A.
 
      777 Brickell Avenue, Suite 1070
 
      Miami, FL 33131
 
      Attention: Judith Kenney, Esq.
 
      Phone: (305) 373-7888
 
      Facsimile: (305) 373-5240
 
       
 
      and
 
       
 
      Akerman Senterfitt
 
      One Southeast Third Avenue
 
      Suite 2700
 
      Miami, FL 33131
 
      Attention: Teddy D. Klinghoffer, Esq.
 
      Phone: (305) 374-5600
 
      Facsimile: (305) 374-5095
 
       
 
  If to Employee:   Joel E. Bernstein, M.D.
 
      615 Brierhill Road
 
      Deerfield, IL 60061
 
      Phone: 847-362-8200
 
      Facsimile: 847-362-8394

 

Page 8 of 11



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Seyfarth Shaw LLP
 
      131 South Dearborn Street
 
      Suite 2400
 
      Chicago, Ill 60603
 
      Attention: Michel Feldman, Esq.
 
      Phone: (312) 460-5613
 
      Facsimile: (312) 460-7613

15. General.
(a) This Employment Agreement contains the entire understanding of the parties
hereto with respect to the subject matter hereof and, except as provided herein,
supersedes all previous written and oral agreements between the parties with
respect to the subject matter set forth herein. This Employment Agreement shall
not inure to benefit of Employee’s successors, heirs and/or legal
representative.
(b) This Employment Agreement may not be modified or amended except by a writing
signed by all of the parties hereto. No party shall be deemed to have waived
compliance by another party of any provision of this Employment Agreement unless
such waiver is contained in a written instrument signed by the waiving party,
and no waiver that may be given by a party will be applicable except in the
specific instance for which it is given. The failure of any party to enforce at
any time any of the provisions of this Employment Agreement or to exercise any
right or option contained in this Employment Agreement or to require at any time
performance of any of the provisions of this Employment Agreement, by any of the
other parties shall not be construed to be a waiver of such provisions and shall
not affect the validity of this Employment Agreement or any of its provisions or
the right of such party thereafter to enforce each provision of this Employment
Agreement. No course of dealing shall operate as a waiver or modification of any
provision of this Employment Agreement or otherwise prejudice such party’s
rights, powers and remedies.
(c) The invalidity or unenforceability of any particular term or provision of
this Employment Agreement shall not affect the validity or enforceability of any
other term or provision hereof, and except as otherwise provided herein, this
Employment Agreement shall be construed in all respects as if such invalid or
unenforceable term or provision were omitted.
(d) This Employment Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement.
(e) The Employer and/or Winston may withhold from any amounts payable to the
Employee hereunder all federal, state, city, or other taxes as the Employer
and/or Winston determines it is required to withhold pursuant to any law or
government regulation or ruling.

 

Page 9 of 11



--------------------------------------------------------------------------------



 



(f) Section titles or captions in this Employment Agreement are included for
purposes of convenience only and shall not be considered a part of this
Employment Agreement in construing or interpreting any of its provisions. All
references in this Employment Agreement to Sections shall refer to Sections of
this Agreement unless the context clearly otherwise requires. When used in this
Employment Agreement, the word “including” shall have its common meaning and any
list of items that may follow such word shall not be deemed to represent a
complete list of the contents of the referent of the subject.
(g) No right or remedy conferred upon or reserved to any of the parties under
the terms of this Employment Agreement is intended to be, nor shall it be
deemed, exclusive of any other right or remedy provided in this Employment
Agreement or by law or equity, but each shall be cumulative of every other right
or remedy.
(h) The parties do not intend that this Employment Agreement shall confer on any
third party any right, remedy or benefit or that any third party shall have any
right to enforce any provision of this Employment Agreement.
[SIGNATURE PAGE FOLLOWS]

 

Page 10 of 11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer and Winston have caused this Employment
Agreement to be executed by their duly authorized representatives, and the
Employee has executed this Employment Agreement as set forth below.
EMPLOYER:

            GETTING READY CORPORATION
      By:   /s/ Glenn L. Halpryn       Name:   Glenn L. Halpryn        Title:  
President   

WINSTON:   

            WINSTON LABORATORIES, INC.
      By:   /s/ David Starr       Name:   David Starr        Title:   CFO   

EMPLOYEE:

            /s/ Joel E. Bernstein, M.D.     Joel E. Bernstein, M.D.   

 

Page 11 of 11